Citation Nr: 1013141	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of 
frostbite, bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1950 to April 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran now resides in 
Georgia, so the matter is now handled by the RO in Atlanta, 
Georgia.   

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2010 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of frostbite, bilateral feet.

VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  The 
Veteran testified in February 2010 that he experienced 
freezing temperatures and a lack of proper winter clothing 
during service in Korea.  The RO conceded in an April 2009 
Supplemental Statement of the Case (SSOC) that the Veteran 
served in Korea during the winter months and that the 
conditions at the time could have led to a frostbite injury.  

The Veteran also testified that he has experienced burning 
and numbness in his feet since his active duty.  He stated 
that his feet are currently blue in color and he has trouble 
with losing toenails approximately every year and a half.  
The Board notes that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).

Additionally, private medical records and VA outpatient 
records indicate that the Veteran has reported on numerous 
occasions to having burning feet, numbness, and leg cramps 
for approximately 40 years, since his time in service.

A remand is necessary to afford the Veteran VA examinations 
and to obtain a nexus opinion.  In rendering this opinion, 
the examiner should consider the Veteran's statements 
regarding the occurrence of the disability, in addition to 
his statements regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury and instead relied on 
the absence of evidence in the service treatment records to 
provide a negative opinion). 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA examination 
for residuals of frostbite, bilateral 
feet.  All indicated evaluations and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has any 
current residuals of frostbite that had 
its onset during service, or is in any 
other way causally related to his 
active service.

In rendering the opinion, the examiner 
should consider the Veteran's 
statements regarding his exposure to 
cold temperatures during service and 
the continuity of symptomatology after 
discharge from service; specifically, 
the examiner should consider the 
Veteran's testimony that he experienced 
burning feet since discharge from 
service and prior to his chemotherapy, 
ankle and back injuries.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



